Matter of Rogers v Clancy (2016 NY Slip Op 07134)





Matter of Rogers v Clancy


2016 NY Slip Op 07134


Decided on November 1, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 1, 2016

Sweeny, J.P., Acosta, Andrias, Manzanet-Daniels, Webber, JJ.


2101 435/16 -4393

[*1]In re Marcus Rogers, Petitioner,
vHon. Margaret L. Clancy, etc., et al., Respondents.


Marcus Rogers, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Michelle R. Lambert of counsel), for Hon. Margaret L. Clancy, respondent.
Darcel D. Clark, District Attorney, Bronx (Shannon Henderson of counsel), for Hon. Darcel D. Clark, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 1, 2016
CLERK